DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 8, claim 7 is cancelled and therefore claim 8 cannot depend therefrom.
	The recitation, “the CO2 concentration” lacks appropriate antecedent basis. 
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oakey (US 2003/0019241) in view of Prince (US 2019/0001263).
	Oakey teaches a cryogenic separation process for a feed stream (feed gas stream, para. 6) containing methane and nitrogen (para. 1) wherein: the feed stream (feed gas stream) is cooled to produce a cooled stream (after 4); the cooled stream is at least partially condensed (para. 22); the at least partially condensed cooled stream is decompressed (see 23), said decompressed stream (after 23) producing a gaseous phase (gas) and a liquid phase (liquid); the gaseous phase and the liquid phase are separated (via 10); the liquid phase (liquid) is injected into a level of a distillation column (14, 16); a bottom stream (40 or part of 24) is drawn off from the distillation column (14, 16), where the bottom stream (40 or part of 24) is enriched in methane (para. 24) 2 concentration is reduced by adsorption (para. 21) using at least one purification unit (2) loaded with adsorbent able to reversibly adsorb CO2 (para. 21).  In addition, the purification unit (2) is a unit for purification by adsorption of PSA or PTSA (para. 21) and wherein the PSA or PTSA is regenerated by the stream enriched in nitrogen (at least 46) drawn from a head of the distillation column (14, 16). 
Oakey does not explicitly teach that the feed gas contains oxygen.  However, it is routine to process feed gases that also contain oxygen as taught by Prince.  Prince teaches feed gases that comprise oxygen in addition to methane and nitrogen (para. 1). Therefore it would have been obvious to a person of ordinary skill in the art to modify Oakey to process a feed gas that also contains oxygen so as to profit from separating methane from such feed streams as well.  Note that the physical properties of oxygen would ensure that the nitrogen stream (46) of Oakey would comprise oxygen.  Further, note also that Prince also teaches at least one purification unit (5, 7), the purification unit (5, 7) is a unit for purification by adsorption of the PSA or PTSA (see para. 27, 29) and wherein the PSA or PTSA is regenerated by means of the oxygen and nitrogen-rich .

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oakey (US 2003/0019241) in view of Prince (US 2019/0001263) and Yoshino (US 4617040).
	Oakey, as modified, teaches most of the claim limitations, but does not explicitly teach a head of the distillation column is cooled by cooling the feed stream coming from the decompression by mixing the feed stream with a refrigerant fluid.  However, Yoshino teaches that providing such cooling is well known.  Yoshino teaches (see all figures) a cryogenic distillation process including cooling a nitrogen and oxygen containing feed gas stream (column 4, line 30) to form a cooled feed gas stream (towards 19); decompressing the cooled feed gas stream (with 19); wherein a head (top) of a distillation column (15) is cooled by cooling the feed stream coming from the decompression (after 19) by mixing the feed stream with a refrigerant fluid (liquid nitrogen, column 4, line 65-68) to provide easily adjusted cooling (column 3, line 60-65).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Oakey with the cooling and mixing identified in Yoshino above for the purpose of providing easily adjustable cooling to the column.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner 
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
December 30, 2021